           Case 1:18-vv-01540-UNJ Document 43 Filed 08/13/21 Page 1 of 7




     In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 18-1540V
                                          UNPUBLISHED


    LADONNA FOSTER,                                             Chief Special Master Corcoran

                         Petitioner,                            Filed: July 13, 2021
    v.
                                                                Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                     Stipulation on Damages; Influenza
    HUMAN SERVICES,                                             (Flu) Vaccine; Shoulder Injury
                                                                Related to Vaccine Administration
                         Respondent.                            (SIRVA)


Jerome A. Konkel, Samster, Konkel & Safran, S.C., Milwaukee, WI, for Petitioner.

Voris Edward Johnson, U.S. Department of Justice, Washington, DC, for Respondent.

                                DECISION ON JOINT STIPULATION1

        On October 4, 2018, Ladonna Foster filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she sustained the first symptom or manifestation of
the onset of a right Shoulder Injury Related to Vaccine Administration (“SIRVA”) within
the time period set forth in the Vaccine Injury Table as a result of an influenza (“flu”)
vaccine administered to her on October 5, 2015. Alternatively, Petitioner alleges that she
suffered neuritis or some other right shoulder injury that was caused-in-fact by the flu
vaccine. Petition at 3, 7-8; Stipulation, filed at July 13, 2021, ¶¶ 2, 4. Petitioner further
alleges that she experienced the residual effects of her alleged injury for more than six
months. Petition at 6; Stipulation at ¶ 4. “Respondent denies that petitioner sustained a
Table SIRVA within the Table timeframe, and denies that the flu vaccine in fact caused
her alleged neuritis or any other right shoulder injury and residual effects, or any other
injury.” Stipulation at ¶ 6.


1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
          Case 1:18-vv-01540-UNJ Document 43 Filed 08/13/21 Page 2 of 7



       Nevertheless, on July 13, 2021, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $32,500.00, in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of damages
        that would be available under Section 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                    2
        Case 1:18-vv-01540-UNJ Document 43 Filed 08/13/21 Page 3 of 7




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

                                                      )
LADONNA FOSTER,                                       )
                                                      )
                       Petitioner,                    )
                                                      )      No. l 8- l 540V (ECF)
v.                                                    )      Chief Special Master Corcoran
                                                      )
SECRETARY OF HEALTH                                   )
AND HUMAN SERVICES,                                   )
                                                      )
                       Respondent.                    )


                                          STIPULATION

       The parties hereby stipulate to the following matters:

        l.     LaDonna Foster ("petitioner") filed a petition for vaccine compensation under the

National Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-10 to -34 (the "Vaccine

Program"). The petition seeks compensation for injuries allegedly sustained following

petitioner's receipt of an influenza ("flu") vaccine, which vaccine is contained in the Vaccine

Injury Table (the "Table"), 42 C.F .R. § l 00.3(a).

       2.      Petitioner received the flu vaccine on October 5, 2015.

       3.      The vaccine was administered within the United States.

       4.      Petitioner alleges that following her receipt of the above-referenced flu vaccine,

she sustained the first symptom or manifestation of onset of a right Shoulder Injury Related to

Vaccine Administration ("SIRVA") within the time period set forth in the Table. Alternatively,

petitioner alleges that she suffered neuritis or some other right shoulder injury that was caused-

in-fact by the above-referenced flu vaccine. Petitioner further alleges that she experienced the

residual effects of her alleged injury for more than six months.
        Case 1:18-vv-01540-UNJ Document 43 Filed 08/13/21 Page 4 of 7




        5.      Petitioner represents that there has been no prior award or settlement of a civil

action for damages as a result of her condition.

       6.      Respondent denies that petitioner sustained a Table SIRVA within the Table

timeframe, and denies that the flu vaccine in fact caused her alleged neuritis or any other right

shoulder injury and residual effects, or any other injury.

        7.     Maintaining their above-stated positions, the parties nevertheless now agree that

the issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8.     As soon as practicable after an entry of judgment reflecting a decision consistent

with the terms of this Stipulation, and after petitioner has filed an election to receive

compensation pursuant to 42 U .S.C. § 300aa-2 l (a)(]), the Secretary of Health and Human

Services will issue the following vaccine compensation payment:

               A lump sum of $32,500.00 in the fonn of a check payable to petitioner,
               LaDonna Foster, which amount represents compensation for all damages
               that would be available under 42 U.S.C. § 300aa-l 5(a).

       9.      As soon as practicable after the entry of judgment on entitlement in this case, and

after petitioner has filed both a proper and timely election to receive compensation pursuant to

42 U.S.C. § 300aa-2l(a)(l), and an application, the parties will submit to further proceedings

before the special master to award reasonable attorneys' fees and costs incurred in proceeding

upon this petition.

        I 0.   Petitioner and her attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa- l 5(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federal or



                                                   2
         Case 1:18-vv-01540-UNJ Document 43 Filed 08/13/21 Page 5 of 7




State health benefits programs (other than Title XIX of the Social Security Act, 42 U.S.C. § 1396

et seq.), or by entities that provide health services on a pre-paid basis.

        11.     Payment made pursuant to paragraph 8 and any amounts awarded pursuant to

paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i), subject

to the availability of sufficient statutory funds.

        12.     The parties and their attorneys further agree and stipulate that, except for any

award for attorneys' fees and litigation costs, the money provided pursuant to this Stipulation

will be used solely for the benefit of petitioner, as contemplated by a strict construction of 42

U.S.C. § 300aa-l 5(a) and (d), and subject to the conditions of 42 U.S.C. § 300aa-15(g) and (h).

        13.     In return for the payments described in paragraphs 8 and 9, petitioner, in her

individual capacity, and on behalf of her heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the Secretary of

Health and Human Services and the United States of America from any and all actions or causes

of action (including agreements, judgments, claims, damages, loss of services, expenses and all

demands of whatever kind or nature) that have been brought, could have been brought, or could

be timely brought in the Court of Federal Claims, under the National Vaccine Injury

Compensation Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out

of, any and all known or unknown, suspected or unsuspected personal injuries to, or death of,

petitioner resulting from, or alleged to have resulted from, the flu vaccine administered on

October 5, 2015, as alleged by petitioner in a petition for vaccine compensation filed on or about

October 4, 2018, in the United States Court of Federal Claims as petition No. 18-1540V.

        14.     If petitioner should die prior to entry of judgment, this agreement shall be

voidable upon proper notice to the Court on behalf of either or both of the parties.


                                                     3
         Case 1:18-vv-01540-UNJ Document 43 Filed 08/13/21 Page 6 of 7




        15.     If the special master fails to issue a decision in complete conformity with the

terms of this Stipulation, or if the Court of Federal Claims fails to enter judgment in conformity

with a decision that is in complete conformity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16.    This Stipulation expresses a full and complete negotiated settlement of liability

and damages claimed under the National Vaccine Injury Act of 1986, as amended, except as

otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

        17.    This Stipulation shall not be construed as an admission by the United States of

America or the Secretary of Health and Human Services that petitioner's alleged neuritis and/or

right shoulder injury and residual effects, or any other injury, were caused by the flu vaccine.

        18.    All rights and obligations of petitioner hereunder shall apply equally to

petitioner's heirs, successors and/or assigns.

                                     END OF STIPULATION

I
I
I
I
I
I
I
I
I


                                                  4
               Case 1:18-vv-01540-UNJ Document 43 Filed 08/13/21 Page 7 of 7




     Respectfully submitted,




     ATTORNEY OF RECORD FOR                          AUTHORIZED REPRESENTATIVE
     PETITIONER:                                     OF THE ATTORNEY GENERAL:


                                                     .~\4-E~
                                                     HEATHER L. PEARLMAN
     Samster, Konkel & Safran, S.C.                  Deputy Director
     A division of Groth Law Firm                    Torts Branch, Civil Division
     11063 West Bluemound Road                       U.S. Department of Justice
     Wauwatosa, WI 53226                             P.O. Box 146
     (414) 224-0400                                  Benjamin Franklin Station
                                                     Washington, DC 20044-0146


     AUTHORIZED REPRESENTATIVE                       ATTORNEY OF RECORD FOR
     OFTHESECRETARYOFHEALTH                          RESPONDENT:
     AND HUMAN SERVICES:
                                                     V~ E f11~, h
v& ~ 1 of'(Se,1 7nS1 A/J~
     TAMARA OVERBY
                                           tY~             k/ ~
                                                     VORIS E. JOHNSON, JR.
                                                                               ill~
     Acting Director, Division of Injury             Senior Trial Attorney
        Compensation Programs (DICP)                 Torts Branch
     Healthcare Systems Bureau                       Civil Division
     Health Resources and                            U.S . Department of Justice
        Services Administration                      P.O. Box 146
     U.S . Department of Health                      Benjamin Franklin Station
        and Human Services                           Washington, DC 20044-0146
     5600 Fishers Lane, 08N146B                      Tel.: (202) 616-4136
     Rockville, MD 20857                             Email: voris.j ohnson@usdoj.gov


     Dated:   oq-ks /-&z I



                                                 5
